UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07512 Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Worldwide Growth Fund ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 30 Board Members Information 34 Officers of the Fund 36 FOR MORE INFORMATION Back Cover Dreyfus Worldwide Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Worldwide Growth Fund, covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach . Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2015, Dreyfus Worldwide Growth Fund’s Class A shares produced a total return of 1.49%, Class C shares returned 0.73%, Class I shares returned 1.76%, and Class Y shares returned 1.84%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International World Index (the “Index”), produced a 1.77% total return. 2 Modest gains from global stocks for the reporting period masked heightened volatility stemming from shifting economic sentiment. The fund’s Class I and Class Y shares performed roughly in line with the benchmark, as successful sector and country allocations were balanced by some stock selection shortfalls. The Fund’s Investment Approach The fund invests primarily in large, well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times. We focus on purchasing large-cap, blue-chip stocks at a price we consider to be justified by a company’s fundamentals. The result is a portfolio of stocks of prominent companies selected for what we consider to be sustained patterns of profitability, strong balance sheets, expanding global presence, and above-average earnings growth potential. The fund pursues a “buy-and-hold” investment strategy in which we typically buy and sell relatively few stocks during the course of the year, which may help to reduce investors’ tax liabilities and the fund’s trading costs. 3 Economic Concerns Sparked Market Turmoil Global equities advanced despite a series of short-lived sell-offs early in the reporting period, weakness in late spring during the flare-up of the Greek debt crisis, and a sharp decline in late August amid concerns about an economic slowdown in China. Diverging monetary policy prescriptions and growth prospects across the world’s major economies added to global uncertainty. The Federal Reserve Board (the “Fed”) prepared for upcoming short-term interest rate hikes, while most other major central banks stepped up monetary easing measures. Consequently, market volatility increased. Oil prices remained under pressure, and commodity-dependent countries such as Australia, Norway, and Canada were among the Index’s weakest performers. Meanwhile, companies in the United States, Japan, and the core eurozone economies generally outperformed market averages. The consumer discretionary, information technology, and consumer staples sectors ranked among the strongest industry groups, while the energy and materials sectors were among the weakest. Fund Strategies Produced Mixed Results Our sector allocation and country allocation strategies generally supported the fund’s relative results during the reporting period. Most notably, avoiding direct investments in Australia, maintaining underweighted representation in the United Kingdom, and our positioning in the eurozone proved constructive. The resulting gains were only partially offset by the lack 3 DISCUSSION OF FUND PERFORMANCE (continued) of exposure to Japan. Modestly underweighted exposure to U.S. companies had an essentially neutral impact on performance. From a market sector perspective, a substantially overweighted allocation to the traditionally stable consumer staples sector supported relative performance. Value also was added by underweighted exposure to and strong stock selections within the lagging financials sector, where Eurazeo, ACE, BlackRock, and GAM Holding fared well. Similarly, limited and correctly focused representation in the weak materials sector proved advantageous. Relative results were also supported by favorable stock selections in the consumer discretionary sector, with notable strength in Christian Dior, LVMH Moet Hennessy Louis Vuitton, and Hermes International, as well as by a void in the utilities sector. Disappointments during the reporting period included stock selections in the health care, industrials, and information technology sectors. Although an overweighted allocation to the energy sector pressured returns, a focus on major integrated oil companies helped reduce the drag on relative results. The largest positive contributors to the fund’s results included Christian Dior, Apple, L’Oreal, Walgreens Boots Alliance, Altria Group, McDonald’s, and Novo Nordisk. The largest detractors from returns were Chevron, Canadian Pacific Railway, Exxon Mobil, Roche Holding, Imperial Oil, Procter & Gamble, and International Business Machines. Positioned for Uneven Growth across Regions We currently expect the global economy to grow sluggishly over the foreseeable future, paced by a maturing but sustainable business cycle in the United States, strengthening trends in the eurozone and Japan, an extended slowdown in China, and uneven progress among other emerging and developing markets. Inflation is forecast to stay low but seems poised to rise from suppressed levels as the impact of declining commodity prices begins to fade. Market volatility is likely to remain elevated as the Fed begins to raise rates and China continues to reduce its dependence on export-driven growth and to stimulate domestic demand. Against this backdrop, we expect the quality metrics of the fund’s holdings to have added appeal for investors. With their strong balance sheets, stable cash flows, and well-established competitive advantages, global industry leaders can continue to pursue growth initiatives as operating conditions become more difficult. Furthermore, their geographically diversified operations and capital allocation acumen can help restrain risk as policies and prospects across regions diverge. November 16, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 4 2 SOURCE: Lipper Inc. – Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International World Index is designed to measure global equity performance of developed markets. The index includes 24 MSCI national developed market indices. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components), the fund can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Worldwide Growth Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Morgan Stanley Capital International World Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Worldwide Growth Fund on 10/31/05 to a $10,000 investment made in the Morgan Stanley Capital International World Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 7/15/93 -4.36% 8.22% 6.37% without sales charge 7/15/93 1.49% 9.51% 7.00% Class C shares with applicable redemption charge † 6/21/95 -0.24% 8.70% 6.22% without redemption 6/21/95 0.73% 8.70% 6.22% Class I shares 3/4/96 1.76% 9.79% 7.27% Class Y shares 7/1/13 1.84% 9.86% †† 7.17% †† Morgan Stanley Capital International World Index 1.77% 9.15% 5.79% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Growth Fund from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $980.80 $977.30 $982.20 $982.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $1,019.36 $1,015.63 $1,020.72 $1,021.12 † Expenses are equal to the fund’s annualized expense ratio of 1.16% for Class A, 1.90% for Class C, .89% for Class I and .81% for Class Y, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2015 Common Stocks - 99.6% Shares Value ($) Consumer Durables & Apparel - 7.8% Christian Dior 230,000 45,297,895 Hermes International 13,801 5,317,008 Consumer Services - 1.6% McDonald's 92,850 Diversified Financials - 5.5% BlackRock 32,500 11,439,025 Eurazeo 95,006 6,694,654 JPMorgan Chase & Co. 105,000 6,746,250 State Street 50,000 3,450,000 Visa, Cl. A 91,800 7,121,844 Energy - 10.4% Canadian Natural Resources 70,000 1,625,400 Chevron 254,700 23,147,136 ConocoPhillips 25,000 1,333,750 Exxon Mobil 340,608 28,181,906 Imperial Oil 159,900 a 5,316,675 Statoil, ADR 114,368 a 1,848,187 Total, ADR 117,400 a 5,662,202 Food & Staples Retailing - 7.3% Coca-Cola 509,600 21,581,560 PepsiCo 106,075 10,839,804 Walgreens Boots Alliance 176,900 14,979,892 Food, Beverage & Tobacco - 21.8% Altria Group 262,400 15,867,328 Anheuser-Busch 25,000 2,988,300 British American Tobacco, ADR 80,000 9,448,000 Danone, ADR 662,300 a 9,199,347 Diageo, ADR 161,600 18,596,928 Nestle, ADR 374,600 28,552,012 Philip Morris International 531,950 47,024,380 SABMiller 150,000 9,237,991 Health Care Equipment & Services - 1.3% Abbott Laboratories 190,200 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.6% (continued) Shares Value ($) Household & Personal Products - 7.0% L'Oreal, ADR 878,600 32,042,542 Procter & Gamble 174,700 13,343,586 Insurance - 1.5% ACE 65,000 7,380,100 Zurich Insurance Group 10,100 b 2,669,968 Materials - 3.4% Air Liquide, ADR 838,893 Media - 3.7% Comcast, Cl. A 143,900 9,011,018 Twenty-First Century Fox, Cl. A 341,300 10,474,497 Walt Disney 40,000 4,549,600 Pharmaceuticals, Biotechnology & Life Sciences - 12.7% AbbVie 190,200 11,326,410 Celgene 5,000 b 613,550 Gilead Sciences 53,000 5,730,890 Johnson & Johnson 65,675 6,635,145 Novartis, ADR 65,600 a 5,932,208 Novo Nordisk, ADR 274,900 14,619,182 Roche Holding, ADR 1,096,400 37,178,924 Retailing - .5% LVMH Moet Hennessy Louis Vuitton 15,775 Semiconductors & Semiconductor Equipment - 2.8% ASML Holding 74,000 a 6,866,460 Texas Instruments 199,900 11,338,328 Software & Services - 3.5% Facebook, Cl. A 85,000 b 8,667,450 International Business Machines 70,700 9,903,656 Oracle 99,900 3,880,116 Technology Hardware & Equipment - 6.4% Apple 314,460 37,577,970 QUALCOMM 65,000 3,862,300 Transportation - 2.4% Canadian Pacific Railway 80,000 11,240,000 10 Common Stocks - 99.6% (continued) Shares Value ($) Transportation - 2.4% (continued) Union Pacific 45,000 4,020,750 Total Common Stocks (cost $270,504,493) Other Investment - .3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,157,823) 2,157,823 c Investment of Cash Collateral for Securities Loaned - 3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,547,726) 19,547,726 c Total Investments (cost $292,210,042) 102.9% Liabilities, Less Cash and Receivables (2.9%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At October 31, 2015, the value of the fund’s securities on loan was $18,463,097 and the value of the collateral held by the fund was $19,547,726. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.8 Pharmaceuticals, Biotechnology & Life Sciences 12.7 Energy 10.4 Consumer Durables & Apparel 7.8 Food & Staples Retailing 7.3 Household & Personal Products 7.0 Technology Hardware & Equipment 6.4 Diversified Financials 5.5 Media 3.7 Software & Services 3.5 Materials 3.4 Money Market Investments 3.3 Semiconductors & Semiconductor Equipment 2.8 Transportation 2.4 Consumer Services 1.6 Insurance 1.5 Health Care Equipment & Services 1.3 Retailing .5 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $18,463,097)—Note 1(c): Unaffiliated issuers 270,504,493 644,025,207 Affiliated issuers 21,705,549 21,705,549 Cash 196,155 Dividends and securities lending income receivable 899,055 Receivable for investment securities sold 696,338 Receivable for shares of Common Stock subscribed 181,764 Prepaid expenses 20,288 667,724,356 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 619,474 Liability for securities on loan—Note 1(c) 19,547,726 Payable for shares of Common Stock redeemed 589,615 Accrued expenses 181,073 20,937,888 Net Assets ($) 646,786,468 Composition of Net Assets ($): Paid-in capital 234,766,517 Accumulated distributions in excess of investment income—net (599,703) Accumulated net realized gain (loss) on investments 39,100,013 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 373,519,641 Net Assets ($) 646,786,468 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 436,506,617 63,848,291 141,850,228 4,581,332 Shares Outstanding 8,078,896 1,304,796 2,603,770 84,036 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2015 Investment Income ($): Income: Cash dividends (net of $1,000,767 foreign taxes withheld at source): Unaffiliated issuers 18,414,957 Affiliated issuers 1,751 Income from securities lending—Note 1(c) 57,009 Total Income 18,473,717 Expenses: Management fee—Note 3(a) 5,023,628 Shareholder servicing costs—Note 3(c) 2,021,722 Distribution fees—Note 3(b) 511,851 Professional fees 97,475 Custodian fees—Note 3(c) 95,831 Registration fees 71,725 Prospectus and shareholders’ reports 51,396 Directors’ fees and expenses—Note 3(d) 30,034 Loan commitment fees—Note 2 7,494 Miscellaneous 31,729 Total Expenses 7,942,885 Less—reduction in fees due to earnings credits—Note 3(c) (524) Net Expenses 7,942,361 Investment Income—Net 10,531,356 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 39,109,311 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (40,190,458) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations 9,450,209 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2015 2014 Operations ($): Investment income—net 10,531,356 9,701,292 Net realized gain (loss) on investments 39,109,311 14,838,007 Net unrealized appreciation (depreciation) on investments (40,190,458) 32,030,050 Net Increase (Decrease) in Net Assets Resulting from Operations 9,450,209 56,569,349 Dividends to Shareholders from ($): Investment income—net: Class A (7,527,028) (7,510,121) Class C (752,511) (680,691) Class I (2,645,976) (2,142,078) Class Y (48,884) (3,646) Net realized gain on investments: Class A (10,016,046) - Class C (1,656,727) - Class I (2,966,472) - Class Y (2,975) - Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 29,958,480 43,455,250 Class C 4,788,892 7,413,493 Class I 37,529,422 47,025,698 Class Y 5,664,400 651,660 Dividends reinvested: Class A 15,635,009 6,685,718 Class C 1,786,639 498,450 Class I 5,218,560 1,995,137 Class Y 50,781 644 Cost of shares redeemed: Class A (76,438,931) (95,690,628) Class C (12,480,135) (11,412,002) Class I (34,612,174) (31,545,851) Class Y (1,204,502) (490,880) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets 14,819,502 Net Assets ($): Beginning of Period 687,056,437 672,236,935 End of Period 646,786,468 687,056,437 Distributions in excess of investment income—net (599,703) (165,024) 14 Year Ended October 31, 2015 2014 Capital Share Transactions: Class A Shares sold 558,637 813,954 Shares issued for dividends reinvested 294,695 125,623 Shares redeemed (1,423,485) (1,787,736) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 97,511 151,966 Shares issued for dividends reinvested 37,206 10,223 Shares redeemed (254,307) (234,150) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 690,475 871,787 Shares issued for dividends reinvested 97,481 37,185 Shares redeemed (633,879) (586,784) Net Increase (Decrease) in Shares Outstanding 154,077 322,188 Class Y a Shares sold 102,755 11,437 Shares issued for dividends reinvested 918 12 Shares redeemed (22,161) (8,945) Net Increase (Decrease) in Shares Outstanding 81,512 2,504 a During the period ended October 31, 2014, 11,441 Class I shares representing $651,660 were exchanged for 11,437 Class Y shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 55.33 51.69 45.09 42.06 40.31 Investment Operations: Investment income—net a .86 .78 .73 .66 .70 Net realized and unrealized gain (loss) on investments (.09) 3.68 6.77 4.32 2.71 Total from Investment Operations .77 4.46 7.50 4.98 3.41 Distributions: Dividends from investment income—net (.89) (.82) (.70) (.86) (.79) Dividends from net realized gain on investments (1.18) – (.20) (1.09) (.87) Total Distributions (2.07) (.82) (.90) (1.95) (1.66) Net asset value, end of period 54.03 55.33 51.69 45.09 42.06 Total Return (%) b 1.49 8.69 16.81 12.42 8.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 1.17 1.18 1.22 1.24 Ratio of net expenses to average net assets 1.17 1.17 1.18 1.22 1.24 Ratio of net investment income to average net assets 1.59 1.45 1.52 1.52 1.70 Portfolio Turnover Rate 5.38 2.01 2.97 2.41 7.85 Net Assets, end of period ($ x 1,000) 436,507 478,579 490,921 427,373 417,814 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended October 31, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 50.33 47.09 41.18 38.47 37.01 Investment Operations: Investment income—net a .42 .35 .34 .29 .37 Net realized and unrealized gain (loss) on investments (.10) 3.36 6.16 3.97 2.49 Total from Investment Operations .32 3.71 6.50 4.26 2.86 Distributions: Dividends from investment income—net a (.54) (.47) (.39) (.46) (.53) Dividends from net realized gain on investments (1.18) – (.20) (1.09) (.87) Total Distributions (1.72) (.47) (.59) (1.55) (1.40) Net asset value, end of period 48.93 50.33 47.09 41.18 38.47 Total Return (%) b .73 7.91 15.92 11.57 7.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.91 1.91 1.93 1.97 1.97 Ratio of net expenses to average net assets 1.91 1.91 1.93 1.97 1.97 Ratio of net investment income to average net assets .86 .71 .77 .74 .97 Portfolio Turnover Rate 5.38 2.01 2.97 2.41 7.85 Net Assets, end of period ($ x 1,000) 63,848 71,683 70,468 63,136 51,866 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 55.78 52.10 45.44 42.47 40.71 Investment Operations: Investment income—net a 1.01 .92 .86 .71 .65 Net realized and unrealized gain (loss) on investments (.09) 3.71 6.81 4.41 2.89 Total from Investment Operations .92 4.63 7.67 5.12 3.54 Distributions: Dividends from investment income—net (1.04) (.95) (.81) (1.06) (.91) Dividends from net realized gain on investments (1.18) – (.20) (1.09) (.87) Total Distributions (2.22) (.95) (1.01) (2.15) (1.78) Net asset value, end of period 54.48 55.78 52.10 45.44 42.47 Total Return (%) 1.76 8.98 17.10 12.70 9.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .91 .92 .97 1.02 Ratio of net expenses to average net assets .90 .91 .92 .97 1.02 Ratio of net investment income to average net assets 1.85 1.69 1.77 1.57 1.70 Portfolio Turnover Rate 5.38 2.01 2.97 2.41 7.85 Net Assets, end of period ($ x 1,000) 141,850 136,654 110,847 91,478 22,214 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended October 31, Class Y Shares 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 55.81 52.11 48.38 Investment Operations: Investment income—net b .97 .92 .18 Net realized and unrealized gain (loss) on investments (.01) 3.77 3.88 Total from Investment Operations .96 4.69 4.06 Distributions: Dividends from investment income—net (1.07) (.99) (.33) Dividends from net realized gain on investments (1.18) – – Total Distributions (2.25) (.99) (.33) Net asset value, end of period 54.52 55.81 52.11 Total Return (%) 1.84 9.10 8.41 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 .85 .79 d Ratio of net expenses to average net assets .84 .85 .79 d Ratio of net investment income to average net assets 1.74 1.51 1.10 d Portfolio Turnover Rate 5.38 2.01 2.97 Net Assets, end of period ($ x 1,000) 4,581 141 1 a From the close of business on July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Worldwide Growth Fund (the “fund”) is the sole series of Dreyfus Premier Worldwide Growth Fund, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital appreciation consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 20 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 21 NOTES TO FINANCIAL STATEMENTS (continued) Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of October 31, 2015 in valuing the fund’s investments: 22 Level 1 -Unadjusted Quoted Prices Level 2 -Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 358,971,614 - - Equity Securities - Foreign Common Stocks † 285,053,593 - - Mutual Funds 21,705,549 - - † See Statement of Investments for additional detailed categorizations. At October 31, 2014, $65,847,067 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 23 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended October 31, 2015, The Bank of New York Mellon earned $14,043 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2015 were as follows: Affiliated Investment Company Value 10/31/2014 ($) Purchases ($) Sales ($) Value 10/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,224,000 53,909,972 53,976,149 2,157,823 .3 Dreyfus Institutional Cash Advantage Fund 7,841,193 255,749,058 244,042,525 19,547,726 3.0 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by 24 capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,307,103, undistributed capital gains $39,090,629 and unrealized appreciation $371,622,219. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2015 and October 31, 2014 were as follows: ordinary income $10,974,399 and $10,336,536, and long-term capital gains $14,642,220 and $0, respectively. During the period ended October 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $8,364 and decreased accumulated undistributed net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on 25 NOTES TO FINANCIAL STATEMENTS (continued) rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Sarofim & Co. , Dreyfus pays Sarofim & Co. a fee at an annual rate of .2175% of the value of the fund’s average daily net assets which is payable monthly. During the period ended October 31, 2015, the Distributor retained $16,783 from commissions earned on sales of the fund’s Class A shares and $2,826 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75%% of the value of its average daily net assets. During the period ended October 31, 2015, Class C shares were charged $511,851 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2015 , Class A and Class C shares were charged $1,146,519 and $170,617, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer 26 agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2015, the fund was charged $189,519 for transfer agency services and $9,431 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $524. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2015, the fund was charged $95,831 pursuant to the custody agreement. During the period ended October 31, 2015, the fund was charged $11,159 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $405,995, Distribution Plan fees $40,284, Shareholder Services Plan fees $104,866, custodian fees $37,459, Chief Compliance Officer fees $882 and transfer agency fees $29,988. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2015, amounted to $35,757,991 and $75,263,977, respectively. At October 31, 2015 , the cost of investments for federal income tax purposes was $294,107,464; accordingly, accumulated net unrealized appreciation on investments was $371,623,292, consisting of $381,567,482 gross unrealized appreciation and $9,944,190 gross unrealized depreciation. 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Worldwide Growth Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Worldwide Growth Fund (the sole series comprising Dreyfus Premier Worldwide Growth Fund, Inc.) as of October 31, 2015 and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Worldwide Growth Fund at October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2015 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 94.02% of the ordinary dividends paid during the fiscal year ended October 31, 2015 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $10,974,399 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. The fund also hereby reports $1.1753 per share as a long-term capital gain distribution paid on December 16, 2014. 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on July 21, 2015 the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015 and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable 30 funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods (ranking lowest in the Performance Group in the one-year period), except that the fund’s performance was at the Performance Group median and above the Performance Universe median in the five-year period. The Board noted that the fund’s performance was closer to the Performance Group and Performance Universe medians in the longer-term periods when it was below median than the shorter-term periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the index in five of the ten calendar years. The Board discussed with representatives of Dreyfus and the Subadviser the investment strategy employed in the management of the fund’s assets and how that strategy affected the fund’s relative performance. They discussed, among other matters, plans for increased management focus on ways to improve the fund’s performance. The Board members noted that the Subadviser is an experienced manager with a long-term “buy-and-hold” investment approach to investing in high quality, “mega-cap” companies. The Subadviser’s considerable reputation, based on following this investment approach, was noted. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was the lowest in the Expense Group and the fund’s actual management fee (lowest in the Expense Group) and total expenses (lowest in the Expense Group) were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. 32 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board noted Dreyfus’ efforts to improve fund performance and agreed to closely monitor performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were not so disproportionately large that they could not have been the result of an arm’s-length bargaining. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 33 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) · The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2012) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) · Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 79 ————— Peggy C. Davis (72) Board Member (1990) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 51 ————— Diane Dunst (76) Board Member (2007) Principal Occupation During Past 5 Years: · President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 ————— 34 Nathan Leventhal (72) Board Member (1989) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 50 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Member is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 35 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 66 investment companies (comprised of 140 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1991. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. 36 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 67 investment companies (comprised of 165 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (67 investment companies, comprised of 165 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. 37 NOTES 38 NOTES 39 NOTES 40 NOTES 41 For More Information Dreyfus Worldwide Growth Fund 200 Park Avenue New York, NY 10166 Investment Adviser The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Fayez Sarofim & Co. Two Houston Center Suite 2907 909 Fannin Street Houston, TX 77010 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: PGROX Class C: PGRCX Class I: DPWRX Class Y: DPRIX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0070AR1015 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr.
